24 F.3d 242NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Robert J. HANEKE;  Barbara J. Haneke, Appellants,v.FIRST STATE BANK OF MILLER; Howard Peterka;  Jerry Peterka;Ken Willert;  Robert Lager, Appellees.
No. 93-2771SD.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 25, 1994.Filed:  May 2, 1994.

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Based on the record before us, we find no error that would require reversal.  Accordingly, we affirm.  See 8th Cir.  R. 47B.